— Appeal from a decision of the Workers’ Compensation Board, filed April 13, 1978, which affirmed an award of death benefits to claimant. The board found: "based on the record as now developed and the earlier testimony of Dr. Alesio that claimant climbing flight of stairs found the effect more than the wear and tear of life did sustain an accident arising out of and in the course of employment and death causally related to a myocardial infarction.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with one bill of costs to respondents filing briefs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.